DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 9-12 are allowed.
REASONS FOR ALLOWANCE
The primary reason for the allowance of claim 1 is the inclusion of wherein said ladder further includes a tensioning system configured for tensioning said ladder, said tensioning system including a cable internally disposed within said stabilizing portion and said first and second stair portions such that said cable locks said ladder in the unfolded position, said tensioning system further includes a first pulley adjacent to a first pivot connection between the stabilizing portion and the first stair portion and a second pulley adjacent to a second pivot connection between the first stair portion and the second stair portion, and said cable at least partially wrapping around said first pulley and said second pulley, said ladder further includes a first protective hinge assembly and a second protective hinge assembly each being respectively coupled with the first and second stair portions, the first and second protective hinge assemblies are configured for protecting and at least partially covering said cable and said first and second pulleys.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634